Citation Nr: 0201196	
Decision Date: 02/05/02    Archive Date: 02/11/02

DOCKET NO.  94-02 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals, injury to the mid and lower back, from January 29, 
1991 to November 8, 1994.  

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals, injury to the mid and lower back, from November 9, 
1994.  

3.  Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus from January 29, 1991 to November 8, 
1994.

4.  Entitlement to an evaluation in excess of 30 percent for 
bilateral pes planus from November 9, 1994.  

5.  Evaluation of postoperative residuals, injury of the left 
shoulder, currently rated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active duty from May 1986 to January 1991.  

This appeal arose from a May 1991 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service-connection for 
residuals, injury to the mid and lower back, bilateral pes 
planus and postoperative residuals, injury of the left 
shoulder.  The veteran appealed the 10 percent evaluations 
assigned for residuals, injury to the mid and lower back, 
bilateral pes planus and the 20 percent evaluation assigned 
for postoperative residuals, injury of the left shoulder in 
May 1991.  Following the Board's March 1996 remand the 
evaluation for residuals, injury to the mid and lower back, 
was increased to 20 percent disabling and the evaluation for 
bilateral pes planus was increased to 30 percent disabling in 
a January 2000 rating decision.  The effective date for the 
increased evaluations was November 9, 1994.  In April 2000 
the veteran wrote that the effective date for the increased 
evaluations should have been January 29, 1991.

In February 2000 the veteran withdrew his appeal regarding 
the evaluation for bilateral hearing loss.  Service-
connection for hypertension continued to be denied by the RO.  
However the veteran, in his July 2000 VA Form 9, indicated 
that he was only appealing the evaluation for residuals, 
injury to the mid and lower back, bilateral pes planus and 
postoperative residuals, injury of the left shoulder.  

FINDINGS OF FACT

1.  Residuals, injury to the mid and lower back were 
manifested by diffuse tenderness and a full range of motion 
with pain from January 29, 1991 to November 8, 1994.  

2.  Residuals, injury to the mid and lower back were 
manifested by forward flexion of 80 degrees; backward 
extension of 25 degrees; left and right lateral flexion, 
normal at 40 degrees; left and right rotation, normal at 35 
degrees; and complaints of pain with all back range of motion 
movements from November 9, 1994.  

3.  Bilateral pes planus was manifested by a mild degree of 
flat feet on both sides and complaints of continuous pain in 
both feet from January 29, 1991 to November 8, 1994.  

4.  Bilateral pes planus was manifested by moderate pronation 
of bilateral feet, marked tenderness on the plantar aspects 
of both feet which was aggravated with walking and x-ray 
evidence of mild adduction and plantar flexion of the 
talonavicular joints from November 9, 1994.  

5.  Postoperative residuals, injury of the left shoulder is 
manifested by flexion and extension between 30 and 120 
degrees, abduction between 30 and 95 degrees, external 
rotation between 60 and 80 degrees, and internal rotation 
between 30 and 90 degrees, with pain.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals, injury to the mid and lower back from January 
29, 1991 to November 8, 1994 have not been met.  38 U.S.C.A. 
§§ 1155, 5103A and 5107(b) (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5294 (2001).  

2.  The criteria for an evaluation in excess of 20 percent 
for residuals, injury to the mid and lower back from November 
9, 1994, have not been met.  38 U.S.C.A. §§ 1155, 5103A and 
5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5294 (2001).  

3.  The criteria for an evaluation in excess of 10 percent 
for bilateral pes planus from January 29, 1991 to November 8, 
1994 have not been met.  38 U.S.C.A. §§ 1155, 5103A and 
5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2001).  

4.  The criteria for an evaluation in excess of 30 percent 
for bilateral pes planus from November 9, 1994, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A and 5107(b) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5276 (2001).  

5.  The criteria for an evaluation in excess of 20 percent 
postoperative residuals, injury of the left shoulder have not 
been met.  38 U.S.C.A. §§ 1155, 5103A and 5107(b) (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5201 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has satisfied its duties to notify 
and to assist the veteran in this case pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001).  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2001); 38 C.F.R. Part 4 (2001).  In so doing, it 
is the Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making 
a determination, the Board has carefully reviewed the 
pertinent medical evidence, including the veteran's entire 
medical history in accordance with 38 C.F.R. § 4.1 (2001) and 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2001).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 
12 Vet. App. 119 (1999), The United States Court of Appeals 
for Veterans Claims (Court) held that the rule articulated in 
Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco, 7 Vet. App. at 58.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2001) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

I.  Residuals, Injury to the Mid and Lower Back  

The veteran's service-connected residuals, injury to the mid 
and lower back are rated under Diagnostic Code 5294, 
sacroiliac injury and weakness.  This Diagnostic Code is 
evaluated as for lumbosacral strain under Diagnostic Code 
5295.  Lumbosacral strain with characteristic pain on motion 
is assigned a 10 percent rating.  Lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position, is assigned a 
20 percent rating.  Lumbosacral strain manifested by severe 
disability; with listing of whole spine to opposite side, 
positive Goldthwaite's sign; marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, is assigned a 40 percent rating.  38 C.F.R. § 
4.71a; Diagnostic Codes 5294, 5295 (2001).  

a.  From January 29, 1991, 

The veteran's service-connected residuals, injury to the mid 
and lower back were rated as 10 percent disabling.  Service 
medical records, dated July 1990, show that he had diffuse 
tenderness along the inferior thoracic and lumbosacral spine 
and S1 joint.  The assessment was thoracic and lumbar spine 
with much back pain.  In October 1990 there was left lumbar 
paraspinal pain with palpation.  At the September 1992 VA 
examination the veteran was slow to do movements and seemed 
to be in pain.  

The July 1990 service medical record showed that the veteran 
had limited range of motion in all directions.  In September 
1990 the veteran complained of back pain.  On objective 
examination the back exhibited a full range of motion with 
pain.  In October 1990 the back exhibited a full range of 
motion with pain.  At the September 1992 VA examination 
normal range of motion was present.  However, it was 
difficult to evaluate the movements.  Other joints were 
within normal limits.  The impression was old backache, 
probably myalgia.  

As indicated by the above medical evidence of record prior to 
and since January 29, 1991, the veteran's residuals, injury 
to the mid and lower back did not meet the criteria for an 
evaluation in excess of 10 percent.  Although painful, the 
veteran had full range of motion and no spasms were noted.  
The above medical evidence did not show arthritic changes or 
narrowing of joint space.  In fact the May 1990 radiology 
report impression was normal thoracic spine.

The Board has considered whether the factors addressed at 38 
C.F.R. §§ 4.10, 4.40, 4.45 and 4.59 warrant the grant of a 
higher evaluation.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-207 (1995). Service medical records, dated July 1990; 
show that musculoskeletal strength was normal and equal.  The 
assessment was thoracic and lumbar spine with much back pain.  
In September 1990 Straight leg raise was to 90 degrees 
sitting.  The impression was low back pain.  In October 1990 
straight leg raise was to 60 degrees.  The assessment was low 
back pain.  At the September 1992 VA examination there was no 
deformity or tenderness.  Thus, the objective findings with 
regard to the veteran's residuals, injury to the mid and 
lower back have not been shown to be productive of additional 
disability or functional impairment in excess of the 10 
percent evaluation, which was assigned from January 29, 1991 
to November 8, 1994.  

b.  From November 9, 1994 

Effective November 9, 1994, the veteran's service-connected 
residuals, injury to the mid and lower back were increased to 
20 percent disabling.  At the November 1994 VA examination 
his back musculature appeared normal and was not tender.  
Deep tendon reflexes were normal and seated straight leg 
raise was negative.  Heel walks and toe walks were without 
difficulty other than complaints of foot pain with walking on 
toes.  At the November 1994 VA examination pain occasionally 
shot down his buttocks and posterior thighs (may be due to 
muscle spasm).  The diagnoses were probable lumbosacral 
strain in 1987, re-injury secondary to fall in 1988 and 
recurring mechanical back pain and muscle spasm associated.

An evaluation in excess of 20 percent requires marked 
limitation of forward bending in standing position or loss of 
lateral motion with osteo-arthritic changes. Rather, the 
veteran still has significant remaining lateral motion in his 
spine even considering the functional limitation imposed by 
pain.  At the November 1994 VA examination forward flexion 
was 80 degrees; backward extension was 25 degrees.  Both left 
and right lateral flexion was normal at 40 degrees.  Both 
left and right rotation was normal at 35 degrees.  The 
veteran complained verbally of back pain with all back range 
of motion movements.  X-rays indicated that there was no 
obvious abnormality demonstrated.  On objective examination 
his loss of range of motion in the lumbar spine has not been 
severe.  He has significant remaining range of motion in the 
lumbar spine even considering the functional limitation 
imposed by pain in every direction.  

The preponderance of the evidence is against a higher 
evaluation for the service-connected residuals, injury to the 
mid and lower back from November 9, 1994.  The veteran's back 
disability has not been described as severe.  No competent 
examiner has described listing of whole spine to opposite 
side or a positive Goldthwaite's sign.  The June 1996 VA back 
examination he stated that the lower back pain radiated to 
the posterior thighs but not below the knees.  The impression 
was chronic musculoskeletal pain involving the lower cervical 
spine and lumbosacral spine.  There was no evidence of nerve 
root compression.  VA outpatient treatment record, dated 
December 1997, indicated that the veteran was seen for 
multiple arthralgia.  The assessment was probable 
degenerative joint disease rule out sacroiliitis or 
inflammatory arthritis.  These findings do not approximate a 
higher evaluation.  

The Board has considered whether the factors addressed at 38 
C.F.R. §§ 4.10, 4.40, 4.45 and 4.59 warrant the grant of a 
higher evaluation.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-207 (1995).  At the November 1994 VA examination gait, 
station and balance were normal.  There were no postural 
abnormalities or fixed deformities.  The musculature of the 
back was normal.  At the June 1996 VA back examination there 
was a loss of the normal thoracic curvature and the veteran 
could flex approximately 45 degrees.  Thus, the objective 
findings with regard to the veteran's residuals, injury to 
the mid and lower back have not been shown to be productive 
of additional disability or functional impairment in excess 
of the 20 percent evaluation, which is currently assigned.  


II.  Bilateral Pes Planus  

The veteran's service-connected bilateral pes planus is rated 
under Diagnostic Code 5276, schedule of ratings of the foot.  
38 C.F.R. § 4.71a (2001).  An evaluation of 10 percent 
disabling is provided for moderate foot impairment as shown 
by objective medical evidence of weight-bearing over or 
medial to great toe, inward bowing of the tendo achillis, and 
pain on manipulation and use of the feet, bilateral or 
unilateral.  Severe manifestations, such as objective 
evidence of marked deformity (pronation, abduction, etc.), 
accentuated pain on manipulation and use, indication of 
swelling on use, and characteristic callosities will be 
granted a 30 percent rating when bilateral.  Pronounced 
bilateral pes planus, with marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, none of which are improved by orthopedic shoes 
or appliances, will be awarded a 50 percent schedular 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2001).  

a.  From January 29, 1991 

Upon careful review of the record, the Board has concluded 
that the available medical evidence does not support the 
assignment of an evaluation in excess of 10 percent disabling 
for the veteran's service-connected bilateral pes planus from 
January 29, 1991 to November 8, 1994.  Specifically, the 
February 1992 VA outpatient treatment records show that there 
was no significant valgus deformity of the ankle on either 
side and joint range of motion was normal.  The September 
1992 VA examination showed that mild degrees of flat feet 
were present on both sides.  No other deformity was present.  
Movement of the ankle joint and foot were within normal 
limits.  

There were no findings of a marked bilateral foot deformity 
characterized by pronation or abduction, nor was there other 
objective evidence indicative of a severe foot impairment, 
which would warrant the assignment of a higher evaluation.  
Service medical record, dated July 1990, revealed severe pes 
planus forefoot pronation and in September 1990 the veteran 
complained of pain in both feet.  At the September 1992 VA 
examination the veteran had a history of flat foot.  He 
described continuous hurting of the foot.  The impression was 
bilateral foot pain with history of flat foot and history of 
foot injury in the past.  In the Board's view, therefore, the 
objective findings of record do not meet the criteria for an 
evaluation in excess of 10 percent disabling under Diagnostic 
Code 5276.  

The Board has considered whether the factors addressed at 38 
C.F.R. §§ 4.10, 4.40, 4.45 and 4.59 warrant the grant of a 
higher evaluation.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-207 (1995).  The February 1992 VA outpatient treatment 
records show that the veteran had worn bilateral arch support 
inserts in his shoes, which provided significant relief.  His 
skin was in excellent condition.  Hence, the objective 
findings with regard to the veteran's bilateral pes planus 
have not been shown to be productive of additional disability 
or functional impairment in excess of the 10 percent 
evaluation, which was assigned from January 29, 1991 to 
November 8, 1994.  

b.  From November 9, 1994 

Effective November 9, 1994, the evaluation for the service-
connected bilateral pes planus was increased to 30 percent 
disabling.  At the November 1994 VA examination the veteran 
had moderate pronation of bilateral feet with pes planus.  
The right foot heel contact was in neutral mid-stance and 
push-off phases of gait were pronated.  On the left foot, 
heel contact was supinated, mid-stance was neutral and push-
off phase of gait was pronated.  Capillary return was one 
second, which was within normal limits.  X-rays of the feet 
revealed mild adduction and plantar flexion of the 
talonavicular joints.  The diagnosis was pes planus with 
pronation, moderate left foot and moderate to severe on the 
right foot, right foot symptomatic.  At the June 1996 VA 
examination the veteran had marked tenderness on the plantar 
aspects of both feet.  This pain was aggravated with walking.  
The impression was moderately severe pes planus of both feet.  

A higher evaluation is warranted for pronounced bilateral pes 
planus, with marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, none of 
which are improved by orthopedic shoes or appliances.  The 
November 1994 VA examination provided that the veteran stood 
erect.  He was able to squat, but had pain over the instep of 
the right foot and in the arch area.  He had mild pain when 
rising to his toes.  He was able to rise to his heels without 
difficulty.  VA outpatient treatment record, dated March 
1997, showed that he had two degrees pes planus deformity.  
There was marked tenderness over calcaneus plantar flat feet.  
He had limited range of motion of the ankle secondary to 
pain.  The impression was probable plantar fasciitis.  The 
radiology report impression was no bony or soft tissue 
abnormality of the right or left foot.  In June 1997 the 
veteran was seen for symptomatic pes planus.  The left and 
right foot were painful on inversion and eversion.  These 
findings do not approximate a higher evaluation.  

The Board has considered whether the factors addressed at 38 
C.F.R. §§ 4.10, 4.40, 4.45 and 4.59 warrant the grant of a 
higher evaluation.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-207 (1995).  During ambulation at the November 1994 VA 
examination the veteran was guarding on the right side 
secondary to right foot pain.  The feet were supple.  The 
nails were onychomycotic.  Pedal pulses, both dorsalis pedis 
and posterior tibial pulses were palpable and strong 
bilaterally.  Onychomycosis was noted on toes 1 and 2 
bilaterally in the March 1997 VA outpatient treatment record.  
The April 1997 x-rays were negative.  Consequently, the 
objective findings with regard to the veteran's bilateral pes 
planus have not been shown to be productive of additional 
disability or functional impairment in excess of the 30 
percent evaluation, which was assigned from November 9, 1994.  

III.  Postoperative Residuals, Injury of the Left Shoulder 

The veteran's postoperative residuals, injury of the left 
shoulder are rated as 20 percent disabling under Diagnostic 
Code 5201 for limitation of arm motion.  The evidence 
provided that the veteran is right-handed.  When movement of 
the arm is limited to shoulder level, a 20 percent disability 
evaluation is assigned for either arm.  A 20 percent rating 
requires that motion of the minor arm be limited to midway 
between the side and shoulder level, and a 30 percent rating 
requires limitation of motion of the minor arm to 25 degrees 
from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2001).  

Having reviewed the record, the Board has concluded that the 
available medical evidence does not support the assignment of 
an evaluation in excess of 20 percent for the service-
connected postoperative residuals, injury of the left 
shoulder.  Service medical record, dated January 1990, showed 
that the Mumford procedure was performed on the veteran's 
left shoulder.  In February 1990 there was a marked decreased 
range of left shoulder motion.  In March 1990 the range of 
motion was very limited secondary to pain.  Abduction was to 
60 degrees, flexion was to 80 degrees and extension was to 30 
degrees.  In July 1990 the left shoulder range of motion was 
decreased to abduction and circumduction.  VA outpatient 
treatment record, dated June 1991, show that the veteran had 
30 degrees abduction.  

However, examination of the left shoulder joint showed normal 
range of motion of the left shoulder joint was present in 
September 1992.  But the veteran tended to resist movement.  
At the November 1994 VA examination abduction was 95 degrees 
and painful in the joint.  Forward elevation/flexion was 120 
degrees, painful in joint above 90 degrees.  Internal 
rotation was 90 degrees painful in joint.  External rotation 
was 80 degrees painful in joint.  At the June 1996 VA 
examination the veteran had limited range of motion in the 
left shoulder due to pain.  He was able to abduct the left 
shoulder 60 degrees, externally rotate the shoulder 60 
degrees, internally rotate the shoulder 30 degrees, flex the 
shoulder 80 degrees and extend the shoulder by 30 degrees.  
The VA outpatient treatment record, dated March 1997, 
indicates that the veteran had marked limited range of motion 
of the left shoulder with subacromial bursa tenderness.  The 
above evidence does not show limitation of motion of the 
minor arm to 25 degrees from the side, which is required for 
a 30 percent evaluation.  

The Board has considered the application of 38 C.F.R. §§  
4.40 (consider "functional loss" "due to pain"), 4.45 
(consider "pain on movement, swelling, deformity, or atrophy 
on disuse" in addition to "instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing", incoordination, and excess 
fatigability), and 4.59 (minimum compensable evaluation 
warranted for painful motion with joint pathology) in this 
case.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, an increased rating is not warranted on the basis of 
these regulations.  

Service medical record, dated February 1990, revealed that 
the veteran had spasm over his upper back (upper thoracic 
spine).  There was tenderness over the left scapula region.  
In July 1990 strength, reflexes and sensation were normal.  
The September 1992 VA examination indicated that the veteran 
is right-handed.  Neck movements were slow and somewhat 
painful.  At the November 1994 VA examination deep tendon 
reflexes of the upper extremity were normal and there was no 
swelling.  The veteran had shortening of the left clavicle 
due to previous surgical resection of the distal clavicle by 
x-ray.  The June 1996 VA examination disclosed tenderness 
located mainly over the AC joint and the trapezius muscle 
group on the left shoulder.  The veteran is adequately 
compensated for these symptoms.  The objective findings have 
not been shown to be productive of additional disability or 
functional impairment in excess of a 20 percent evaluation 
for postoperative residuals, injury of the left shoulder.  
Thus, the Board concludes that there is not pain, which 
warrants an evaluation in excess of 20 percent under 38 
C.F.R. §§ 4.40, 4.45, or 4.59.  For these reasons, a higher 
evaluation is not warranted based on 38 C.F.R. §§ 4.40, 4.45, 
or 4.59 (2001).  

According to the applicable criteria, a 10 percent evaluation 
is warranted for scars which are poorly nourished with 
repeated ulceration or which are tender and painful on 
objective demonstration.  38 C.F.R. Part 4, Codes 7803, 7804 
(2001).  The evidence of record does not show that the 
veteran's left shoulder scar was poorly nourished with 
repeated ulceration.  Service medical record, dated February 
1990 showed that the surgical scar was well healed over the 
anterior aspect of the left shoulder.  In March 1990 the 
wound was well healed but with tenderness over the incision.  
In July 1990 the left shoulder scar area was tender.  At the 
September 1992 VA examination a surgical scar was present 
over the left collar region about 4 inches long, well healed.  
At the November 1994 VA examination there was a well healed, 
thin horizontal surgical scar overlying the left anterior 
shoulder at level of distal quarter of clavicle.  It is noted 
that scars may also be rated based upon limitation of 
function of the part affected.  38 C.F.R. Part 4, Code 7805 
(2001).  However, the veteran's left shoulder disability is 
already service-connected and evaluated under 38 C.F.R. Part 
4, Diagnostic Code 5201 (2001).  Therefore, limitation of 
function of the affected part has already been addressed.


ORDER

An evaluation in excess of 10 percent for residuals, injury 
to the mid and lower back from January 29, 1991 to November 
8, 1994, is denied.  

An evaluation in excess of 20 percent for residuals, injury 
to the mid and lower back from November 9, 1994, is denied.  

An evaluation in excess of 10 percent for bilateral pes 
planus from January 29, 1991 to November 8, 1994, is denied.  

An evaluation in excess of 30 percent for bilateral pes 
planus from November 9, 1994, is denied.  

An evaluation in excess of 20 percent for postoperative 
residuals, injury of the left shoulder is denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

